Pee Cueiam.
In this application for leave to appeal from the order of the lower court recommitting the petitioner to Patuxent Institution after the second redetermination of his status as a defective delinquent, the petitioner sought leave to appeal as an indigent.
The docket entries show that the petition was duly received *635and filed, but they do not indicate that the petition was submitted to the judge who presided at the redetermination hearing for a determination by the lower court, pursuant to Maryland Rule 894 a 2 (b), as to whether the petitioner is an indigent and unable to “defray the expense of making application and prosecuting the appeal.” See Crisp v. Director, 231 Md. 616, 189 A. 2d 117. We must therefore grant the application for leave to appeal and remand for further proceedings in conformity with the provisions of Code (1962 Cum. Supp.), Art. 31B, § 11 A.

Application for leave' to\ appeal granted md case remanded for further proceedings in accordance with this opinion.